          Case 1:19-cv-10742-PKC Document 20 Filed 04/15/21 Page 1 of 1


                                POLLOCK | COHEN                    LLP
                                    60 BROAD STREET, 24TH FLOOR
                                     NEW YORK, NEW YORK 10004
                                           (212) 337-5361
CONTACT:
Adam Pollock
Adam@PollockCohen.com
(646) 290-7251


                                           April 15, 2021

VIA ECF
Hon. P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     U.S. et al. ex rel Gurin v. NYC Health & Hospitals Corp. et al, No. 19-cv-10742

Dear Judge Castel:

       We represent Relator William Gurin in the above-captioned qui tam action. Relator and
Defendants have reached an agreement in principle to resolve this matter. Accordingly, we write,
together with Defendants, to respectfully request that this Court extend the deadline for
Defendants to answer, move, or otherwise respond to the complaint by an additional month to
May 19, 2021.

        By stipulation dated December 16, 2020 (ECF no. 14), the Defendants agreed to accept
service and that they would answer, move, or otherwise respond to the complaint by February
18, 2021. This is the second request for an extension of that time. The first request was made on
February 8, 2021, for an extension to April 19, 2021. Both Relator and Defendants consent to
this request.

      Additionally, we respectfully request that Your Honor to extend all other deadlines and
appearances in the case, including those set forth in the Court’s Initial Pretrial Conference Order
(ECF no. 19), by 30 days.

       Thank you for Your Honor’s consideration in this matter.



                                                       Respectfully submitted,

                                                           /s/ Adam Pollock

                                                       Adam Pollock
